Title: From George Washington to Bushrod Washington, 15 November 1786
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon Novr 15th 1786.

Your letter of the 31st of Octr in reply to mine of the 30th of Septr came safe to hand.
It was not the intention of my former letter either to condemn, or give my voice in favor of the Patriotic Society of which you are a member. I offered observations, under the information you gave of it, the weight of which were to be considered. As first thoughts they were undigested, and might be very erroneous.
That representatives ought to be the mouth of their constituents, I do not deny; nor do I mean to call in question the right of the latter to instruct them. It is to the embarrassment into which they may be thrown by these instructions in National matters that my objection lyes. In speaking of National matters I look to the Fœderal government which in my opinion it is the interest of every state to support, & to do it as there are a variety of interests in the Union there must be a yielding of the parts to coalesce the whole. Now a county, a district—or even a state might decide on a measure though apparently for the benefit of it in its seperate & unconnected state which may be repugnant to the interest of the nation, and eventually so the state itself: as a part of the Confederation. If then members go instructed to the Assembly from the different districts all the requisitions of Congress repugnant to the sense of them—and all the lights which they may receive from the Communications of that body to the Legislature must be unavailing altho. the nature and necessity of them when the reasons therefor are expounded are as

self evident as our existance. In local matters, which concern the district—or in things which respect the internal police of the state, there may be no impropriety in instructions. In National matters also, the sense (under the view they have of them) but not the Law of the district may be given leaving the Delegates to judge from the nature of the case and the evidence before them which can only be received from Congress to the Executive & will be brought before them in their assembled capacity.
The instructions of your Society as far as they have gone accord with my sentiments, except in the article of Commutables. Here if I understand the meaning and design of the clause I disagree to it most clearly—for if the intention of it is to leave it optional in the person taxed to pay any staple commodity (Tobacco would be least exceptionable) in lieu of specie, the people will be burthened—a few speculators enriched—and the public not benefited. Have we not had a recent, and glaring instance of this in the course of the war, in the provision tax? Did not the people pay this in some way or other—perhaps badly—and was the Army, for whose benefit it was laid the better for it? Can any instance be given where the public has sold Tobacco, Hemp, Flour, or any other commodity upon as good terms as individuals have done? Who is this to serve? Is there a man to be found who, having any of the staple commodities to sell that will say he cannot get a reasonable price for them? Must there not be places of deposit for these commutables? Collectors, storekeepers, &ca, &ca employed? Rely on it, these will sink one half the tax and a parcel of speculators will possess themselves of the other half, to the injury of the people, & deception of the public. It is to similar measures of this, we owe the present depravity of morals, and abound in so many designing characters.
Among the great objects which you took into consideration at your meeting in Richmond, how came it to pass that you never turned your eyes towards the inefficiency of the Fœderal government, so as to instruct your Delegates to accede to the propositions of the Commissioners lately convened at Annapolis—or to devise some other mode to give it that energy which is necessary to support a national character? Every man who considers the present Constitution of it, and sees to what it is verging, trembles and deprecates the event. The fabrick which took nine

years (at the expence of much blood and treasure) to erect, now totters to the foundation, and without support must soon fall.
The determination of your Society to promote frugality & industry by example—to encourage manufactures—& to discountenance dissipation is highly praiseworthy. These and premiums for the most useful discoveries in Agriculture within your district—The most profitable course of cropping—and the best method of fencing to save timber &ca would soon make you a rich & happy people. With every good wish for you and yours in which your Aunt joins me I am—Dear Bushrod Yr Affecte

Go: Washington

